911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Luis Carlos GUERRERO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-5498.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal as moot and the appellant's response in opposition.


2
A review of the record indicates that a judgment and commitment order was entered against the appellant sentencing him to 175 years imprisonment, fines in the amount of $2,025,000 and $400 in special assessments.  Subsequent thereto, the appellee sought to have the incarcerated appellant transferred from Memphis, Tennessee, to Nashville, Tennessee, for the purpose of deposing him, the judgment debtor, as permitted by Fed.R.Civ.P. 30 and 69.  The district court by order granted the motion and the date of deposition was scheduled for April 12, 1990.  Appellant appealed the order.  The order was returned unexecuted, the deposition was never held, and the April 12 deposition date has passed.


3
Appeals become moot pending appeal if the requested relief has been granted or no live controversy remains.   Deakins v. Monaghan, 484 U.S. 193, 199 (1988);  Brock v. International Union, United Automobile, Aerospace & Agricultural Implement Workers, 889 F.2d 685, 690 (6th Cir.1989);  Neighbors Organized to Insure a Sound Environment, Inc. v. McArtor, 878 F.2d 174, 178 (6th Cir.1989).  If appellant alleges and can support a reasonable showing that he will again be subjected to the complained of conduct, the capable of repetition exception to mootness applies.   ConnAire, Inc. v. Secretary, United States Dep't of Transp., 887 F.2d 723, 725-26 (6th Cir.1989);  Rettig v. Kent City School Dist., 788 F.2d 328, 330 (6th Cir.), cert. denied, 478 U.S. 1005 (1986).  No such allegation has been made in the instant case.  Moot issues are not decided by this court.   Ahmed v. University of Toledo, 822 F.2d 26, 27 (6th Cir.1987);  In re Knoxville News-Sentinel Co., 723 F.2d 470, 473 (6th Cir.1983).


4
It is ORDERED that the motion to dismiss be granted.  Rule 8, Rules of the Sixth Circuit.  The case is remanded to the district court with instructions to vacate the order.   Deakins v. Monaghan, 484 U.S. at 204;  Great W. Sugar Co. v. Nelson, 442 U.S. 92, 93-94 (1979) (per curiam).